In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00056-CR
         ______________________________


           MALCOLM GEORGE, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 114th Judicial District Court
                 Smith County, Texas
            Trial Court No. 114-2212-07




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

       Malcolm George was assessed two thirty-five-year sentences for aggravated assaults in Smith

County1 based on threats to use a deadly weapon against Stephanie Veasey and her seventeen-year-

old son, Jonathan Veasey. In separate appeals, George alleges that, in both convictions, the evidence

is legally and factually insufficient to support the verdict. Since both assaults occurred during one

time period, we have discussed the facts of                the cases in our opinion in cause

number 06-08-00055-CR. We hereby incorporate that factual discussion in this opinion.

       Both cases were tried together and the points on appeal are identical. Accordingly, for the

reasons stated in George v. State, cause number 06-08-00055-CR, we resolve the issues in this

appeal in favor of the State, affirm the trial court's judgment, and reform the written sentence in this

case to conform with the oral judgment pronounced at trial: thirty-five years' confinement to run

concurrently with the sentence in cause number 06-08-00055-CR.



                                               Josh R. Morriss III
                                               Chief Justice

Date Submitted:        September 29, 2008
Date Decided:          October 22, 2008

Do Not Publish



        1
        This case has been transferred to this Court as part of the Texas Supreme Court's docket
equalization program.


                                                   2